Citation Nr: 9925710	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for stress/depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

FINDING OF FACT

The claim of entitlement to service connection for 
stress/depression is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
stress/depression is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for 
stress/depression.  The legal question to be answered 
initially is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to them and there is no duty to assist him 
with any further development.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the Board finds that the veteran's claim is not 
well grounded on either a presumptive or direct basis.  With 
respect to presumptive service connection, the veteran's 
service medical records show no indication of any treatment 
for or diagnosis of depression during his period of service.  
His April 1968 separation physical examination notes no 
psychiatric abnormalities.  The first diagnosis of 
psychoneurosis anxiety and depression was made in August 
1969, more than a year after the veteran's discharge from 
service.  Thus, there is no competent evidence demonstrating 
that the veteran had chronic stress/depression in service or 
during the one-year presumptive period.  See 38 C.F.R. 
§ 3.307, 3.309.

There is also no competent evidence to well ground the claim 
on a direct basis.  For example, the August 1969 VA 
outpatient record is not competent because the history 
referred to by the examiner is not supported by the record.  
While an examiner can render a diagnosis based upon an 
examination of the appellant, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the appellant.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In this regard, while the service records confirm 
that the veteran served in Vietnam, there is no evidence that 
he was in, or exposed to, combat.  Moreover, as noted, there 
is no medical evidence that the veteran experienced 
stress/depression or anxiety in service.  Hence, given that 
there is no competent evidence that the appellant actually 
developed stress/depression or anxiety in service, the August 
1969 finding is "by history" and is insufficient to ground 
this claim on a direct basis.

The remaining post-service medical evidence, while diagnosing 
the veteran with major stress/depression in the 1990s, fails 
to show that the disorder began in service. 

With respect to the veteran's statements that he developed 
stress/depression as a result of service, the Board notes 
that "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  The Board acknowledges that the 
veteran argues that he was treated for depression while 
stationed in Vietnam.  The service medical records, however, 
fail to show complaints or treatment for depression.  
Furthermore, as a "layman's account of what (a physician) 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence," Robinette v. 
Brown, 8 Vet. App. 69, 77-8 (1995), the veteran's 
recollections of what an inservice doctor told him are 
insufficient to ground this claim.  

The Board also acknowledges the argument that service medical 
records pertaining to the appellant's tour in Vietnam have 
yet to be associated with the claims file.  There is, 
however, no factual basis for this contention beyond simply a 
bald assertion.  Indeed, the record shows that in May 1969 
the National Personnel Records Center (NPRC) indicated that 
it was providing all of the medical and dental records that 
it had on file, and no evidence has been presented to suggest 
that the statement is untrue or to suggest that the 
presumption that NPRC actually sent all of the records in 
question should be rebutted.  See generally, Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992), (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that government officials 'have properly 
fulfilled their official duties.'"  Hence, further 
development would be frivolous.

As noted above, competent evidence of a current disability 
that is medically linked to an injury or disease in service 
is essential in establishing a well-grounded claim.  Hence, 
without competent evidence that chronic stress/depression 
developed in service, or within the one-year presumptive 
period, this claim is not well grounded.  Epps.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had chronic 
stress/depression, and as the appellant has submitted no 
other competent evidence to support his claim that his 
current disorder is in anyway related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette, 8 Vet. App. at 79.


ORDER

Service connection for stress/depression is denied.


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals



 

